Dismissed and Memorandum Opinion filed January 19, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-11-01023-CV
                                    ____________

EFREM SEWELL, THOMAS MEEKS, JOSEPH GUILLORY, MILO SHEPARD
                AND TONY THOMAS, Appellants

                                           V.

                            HARDRIDERS, INC., Appellee


                       On Appeal from the 151st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-37278


                      MEMORANDUM OPINION

      This is an attempted appeal from an order signed August 29, 2011, denying
appellants' motion to show authority. Generally, appeals may be taken only from final
judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory
orders may be appealed only if permitted by statute. Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272
(Tex. 1992) (orig. proceeding).
        The record in this appeal contains no final judgment. An order on a motion to
show authority to act is not one of those appealable interlocutory orders listed in section
51.014. See Tex. Civ. Prac. & Rem.Code Ann. § 51.014 (Vernon Supp. 2011). 1 In
general, an order on a motion to show authority to act is interlocutory and not appealable.
See State Bd. of Ins. v. Williams, 736 S.W.2d 259, 260-61 (Tex. App. -- Austin 1987, orig.
proceeding).

        On December 30, 2011, notification was transmitted to all parties of the court's
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellants filed a response and contend the order denying the motion to show authority is a
final and appealable judgment because the trial court conducted an evidentiary hearing on
the motion. Appellants make no contention, and the record does not reflect, that the trial
court has disposed of any of appellee's claims.

        Appellants' response fails to demonstrate that this Court has jurisdiction to entertain
the appeal. Accordingly, we dismiss the appeal.



                                                  PER CURIAM




Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




1 Certain additional appealable interlocutory orders are set forth in the Texas Family Code and Texas
Probate Code, but they are not applicable to the instant order.

                                                     2